Local Form Number LR 3015-1(c) (01/19)

                                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                           FOR THE NORTHERN DISTRICT OF ALABAMA

 IN RE:            Marvin Dewayne Chapman                                                       CASE NO.            19-01308

                                    Debtor.

     CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN CONTAINING VALUATION, LIEN AVOIDANCE, § 1301
  CO-DEBTOR STAY RELIEF, OR CONTAINING A NON- STANDARD PROVISION REQUIRING RULE 7004 SERVICE

Debtor(s)' chapter 13 plan dated                     March 28, 2019     (Doc. 02 ) (check all that apply):

    seeks to value collateral and cram down one or more secured claims in Part 3.2
    seeks to avoid one or more liens in part 3.4
    requests termination of the § 1301 co-debtor stay in Part 3.5
    contains a nonstandard provision requiring Rule 7004 service

In accordance with Local Rule 3015-1(c), I certify that the creditors whose claims are affected have been served as follows:

                          Creditor Name and Address
    (If the creditor is an entity other than an Insured Depository Institution
  (“IDI”)*, identify, by name and title, the officer, managing agent, general                                   Method of Service
     agent, or other agent authorized to receive process to whose attention
   service was made. If the entity is an IDI, identify, by name and title, the
         officer to whose attention service was made via certified mail.)
 SANTANDER CONSUMER USA                                                                          First Class Mail
 ATTN: BANKRUPTCY
 PO BOX 961245                                                                                   Certified Mail No.
 FORT WORTH, TX 76161

* Most IDIs are banks, credit unions, or savings & loan associations.

In accordance with Local Rule 3015-1(c), I certify that the § 1301 co-debtor(s) who are subject to the termination of the § 1301
         co-debtor stay have been served via First Class U.S. Mail as follows:

 Name and Address                                                              Creditor                               Collateral


Under penalty of perjury, I declare that the foregoing is true and correct.

 March 28, 2019                                                                    /s/ Robert D. Reese
                               Date                                                Signature of Attorney for Debtor(s) or pro se Debtor(s)

                                                                                   Name/Address/Telephone/Email
                                                                                   Robert D. Reese
                                                                                   15 Southlake Lane
                                                                                   Suite 140
                                                                                   Birmingham, AL 35244
                                                                                   (205) 802-2200




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


          Case 19-01308-DSC13                                 Doc 8    Filed 03/28/19 Entered 03/28/19 08:02:42                    Desc Main
                                                                      Document      Page 1 of 1
